Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2022 has been entered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
This invention is generally directed to fulfilling API publish requests containing first information and sharing indication information to share the API request with a target common API core function (CCF) entity. The prior art fails to teach or suggest “sharing, by the first CCF entity, second information about the to-be-shared API with a second CCF entity of the to-be-shared API” as claimed in independent claim 1 and similarly in independent claim 9, 16 and 21, and in conjunction with all other claimed limitations, especially including, but not limited to, “sending, by an API publish entity to a first common API core function (CCF) entity, an API publish request comprising first information about an API and sharing information of the API, wherein the sharing information comprises at least one of sharing indication information indicating that the API is to be shared or target domain indication information indicating a target domain different from a domain to which the first CCF entity belongs” as claimed in claim 1, “a first common API framework core function (CCF) entity configured to: receive the API publish request from the API publish entity, wherein the sharing information comprises at least one of sharing indication information indicating that the API is to be shared or target domain indication information indicating a target domain different from a domain to which the first CCF entity belongs” as claimed in claim 9 and similarly in claim 21, and “receive, from an application programming interface (API) publish entity, an API publish request comprising first information about an API and sharing information of the API, wherein the sharing information comprises at least one of sharing indication information indicating that the API is to be shared or target domain indication information indicating a target domain different from a domain to which the communications apparatus belongs” as claimed in claim 16.
The closest prior art was NPL identified in the applicant’s IDS filed on 10/27/2021, which references a change request for a 3GGP document. While this document teaches an API publish request, the request does not contain the sharing information as found in the above claim cited limitations.
The examiner notes that the RCE filed on 07/28/2022 contains new independent claim 21 and dependent claims 22-26.  Claim 21 is a method claim containing similar subject matter to independent claim 16, which was previously allowed.  Therefore, the reasons for allowance in the allowance mailed on 05/25/2022 still apply to the current claims and have been incorporated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BUI whose telephone number is (571)270-7168. The examiner can normally be reached Mon-Fri: 9AM - 530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571)272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN A BUI/
Primary Examiner, Art Unit 2448